Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/22 was filed after the request for continued examination on 10/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it should be noted that the IDS contains an excessive number of references.  Although the examiner has given every reference a cursory consideration, time does not permit all of the references to be considered in depth.  If there are certain references of particular interest, the applicant should point them out in the next office action for further attention by the examiner. 

Response to Arguments
Applicant’s arguments, filed 10/05/2022, with respect to the rejection(s) of claim(s) under unpatentable over Grosswasser have been fully considered and in light of the amendments and affidavit are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gourley U.S. Patent #9,063,117.
  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 58, 59, 60, 63, 69, 70, 71, 72, 74, 80, 81, and 85, are rejected under 35 U.S.C. 102(a) as being anticipated by Gourley U.S. Patent #9,063,117. 
With respect to claim 58, Gourley discloses a micro-optical cavity with fluidic transport comprising:
An optical source for generating an illuminating beam in a propagation direction (Figure 4, pump laser 20)
A flow cell positioned in a particle detection region, the flow cell comprising a fluid flow inlet and a fluid flow outlet, the flow cell configured to receiving the illuminating beam and for passing a fluid flow having one or more particles into the fluid flow inlet, through the illuminating beam and the fluid flow outlet (Figure 4, flow cell = resonant cavity 28, particle detection region = analysis region 30, Figure 9, flow cell 30)
A first optical element that receives said illuminating beam from said optical source and directs said illuminating beam on one or more particles in a particle detection region at a focal region of the first optical element (Figure 4, first optical element = lens 24)
A beam splitter for transmitting at least a portion of the illuminating beam in the propagating direction (Figure 4, beamsplitter 22, Figure 9, beamsplitter 23)
A reflective surface configured to reflect at least a portion of the illuminating beam after interacting with said one or more particles in said particle detection region, thereby generating a reflected beam in a reflected direction, wherein said beam splitter directs at least a portion of the reflected beam to at least two forward looking detectors (Figure 4, reflective surface = bottom mirror 34, forward looking detectors = detector 46, 50, Figure 9, detector 33b, 46, 50, Figure 9, reflective surface = mirrors 26, 34)
The at least two forward looking detectors each configured to detect light that has interacted with the one or more particles in both a first interaction in the propagating direction and a second interaction in the reflected direction, wherein:
The first interaction produces light transmitted, scattered, or both forward of one or more particles along the propagating direction upon a first interaction of the one or more particles with the illuminating beam and the second interaction produces light upon a second interaction of the one or more particles with the reflection beam (Figure 4, Col.15, l 50-56, Figure 9)
Wherein each of the at least two forward looking detectors is comprises of two segmented array detectors, and wherein the optical system by way of at least the first optical element, the beam splitter, and the reflective surface operates in the dual path mode which enhances particle detection via super position of two interactions of the one or more particles with the illuminating beam in the propagating direction beam and reflected beam (Figure 4, Col.15, l 50-56, wherein segmented array detectors = CCD)
It should be noted the limitation “wherein the particle detection region comprises one or more particles in a fluid flow or on a supporting surface” fails to limit the system.  The system comprises “a first optical element…focuses said illuminating beam on one or more particles in a particle detection region” however the particle detection region is not physically limiting on the first optical element or the optical system.  The limitation “wherein the particle detection region comprises one or more particles in a fluid flow or on a supporting surface” fails to limit the structure of the system.  The particle detection region is a location that the first optical element focuses on, but is not part of the claimed system and cannot differentiate over the prior art. 

With respect to claim 59, 60, 63, 66, 67, 69, 70, 71, 72, 74, 80, 81, and 85, Gourley discloses all of the limitations as applied to claim 58 above. In addition, Gourley discloses:
Said illuminating beam comprises a Gaussian beam (laser beams are inherently Gaussian)
Said optical source comprises a laser and a phase element for generating said illuminating beam comprising a structured non-Gaussian beam (Figure 9, laser 52, phase element 31, Col.15, l 44-46, Col.16, l 66- Col.17, l1)
Said particle detection region comprises a cuvette for transporting said one or more particles through the focal region of the first optical element (Figure 9, central channel not labeled containing specimen 30)
Reflective surface comprises a mirror (Figure 4, 9, mirrors 26, 34)
A second optical element for receiving and focusing said reflected beam on said one or more particles in said particle detection region at a focal region of the second optical element (Figure 9, top mirror 26)
The focal region of the first element and the focal region of the second element are overlapping (Figure 9, focal regions necessarily within the analysis region 30)
An analyzer for receiving signals from at least two forward looking detectors and for generating differential signals characteristic of said one or more particles (Figure 9, computer 48, receives signals from 33b, 50, and 46) 
Said analyzer analyzes said differential signals in a time domain (Col.15, l 4-20) 
Said particle detection region comprises said reflective surface supporting one or more particles (Figure 4, bottom mirror 34 supports particle flow)
Said analyzer counts said one or more particles based on said differential signals (Col.27, l 41-47)
Said analyzer comprises a pattern matching unit to perform pattern matching with differential signals (Col.12, l 20-31, wherein probability distributions are pattern matching)
Each differential signal is converted to a frequency domain using a Fourier transformation (Col.20, l 25-30, Col.19, l 22-31)
The flow cell is removably integrated with the optical system (inherent that flow cell can be removed from optical system)
It should be noted that the particle detection region is not a structural component to the claim and cannot differentiate over prior art. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 64, 65, 66, 68, 73, 82, 83, and 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gourley U.S. Patent #9,063,117. 
With respect to claims 64, 65, 66, 68, 73, Gourley discloses all of the limitations as applied to claim 58 above. However, Gourley fails to disclose specifics of the optical system including cylindrical lens, anamorphic beam shaping, and the second focusing lens is a cylindrical lens. Additionally, Gourley fails to disclose comparing each differential signal with a pre-generated library of known signals. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use beam shaping and focusing tools in the device of Gourley.  Cylindrical lens, anamorphic beam shaping, focusing lens, and overlapping focal zones are all known in the art and used for particle measurements.  The examiner takes Official Notice of the lack of novelty of these elements as useful tools for controlling light beams and being able to draw reliable, strong signal from a point of interest. 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the analyzer to use a pre-generated library of known signals for the analysis of Gourley since libraries of data are well known in the art to shortcut measurements, providing a quick assessment of measurements already done, saving time and resources.

With respect to claims 82, 83, and 84, Gourley discloses all of the l limtiations as applied to claim 58 above.  However, Gourley fails to specifically disclose an isolator positioned between the optical source and the reflective source and the illuminating beam is a top hat anamorphic beam. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an isolator to limit the direction of beam propagation since this is well known in the art in order to minimize unwanted reflections and measurements.  Additionally, using an anamorphic top hat light beam for illumination gives a more precise focusing of the beam and since Gourley fails to disclose a specific form of the generic beam, one of ordinary skill in the art would select from the known types of illuminating beams. 


Claim(s) 79 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gourley U.S. Patent #9,063,117 in view of Trainer U.S. Publication 2014/0226158. 
With respect to claim 79, Gourley discloses all of the limitations as applied to claim 58 above.  However, Gourley fails to disclose a quarter wave plate and polarizing beam splitter. 
Trainer discloses an apparatus for determining particle characteristics comprising:
A polarizing beam splitter and wherein the optical system further comprises a quarter wave plate for altering a polarization state of the illumination beam and said quarter wave plate positioned between the polarizing beam splitter and the particle detection region (P.0186)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a quarter wave plate and polarizing beam splitter as described by Trainer for the detection apparatus of Gourley since Trainer explains, the quarter wave plate and polarization beam splitter prevent back reflected light into the laser and increases the optical efficiency of the detection path. 

Allowable Subject Matter
Claims 75, 76, 77, and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877